Name: Council Decision (EU) 2015/773 of 11 May 2015 establishing the Social Protection Committee and repealing Decision 2004/689/EC
 Type: Decision
 Subject Matter: cooperation policy;  social protection;  social affairs;  EU institutions and European civil service
 Date Published: 2015-05-14

 14.5.2015 EN Official Journal of the European Union L 121/16 COUNCIL DECISION (EU) 2015/773 of 11 May 2015 establishing the Social Protection Committee and repealing Decision 2004/689/EC THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 160 thereof, Having regard to the opinion of the European Parliament, Whereas: (1) In its Communication A Concerted Strategy for modernising social protection of 14 July 1999 the Commission made suggestions for the enhancement of cooperation in the field of social protection by, among other things, setting up a group of high-level officials. (2) In its resolution of 16 February 2000, the European Parliament welcomed the Commission's communication and the creation of such a group. (3) In its Conclusions of 17 December 1999 on the strengthening of cooperation for modernising and improving social protection (1), the Council supported the Commission's proposal to establish a mechanism for enhanced cooperation, brought about by the work of the group of high-level officials, for the implementation of this action. The Council stressed that this kind of cooperation should cover all forms of social protection and, where necessary, help the Member States to improve and strengthen their social protection systems in accordance with their national priorities. It also recalled the competence of the Member States for the organisation and financing of social protection and endorsed the four broad objectives within the overall challenge of modernising social protection systems as identified by the Commission: namely to make work pay and provide secure income, to make pensions safe and pension systems sustainable, to promote social inclusion and to ensure high quality and sustainable health care. It also underlined that equality between women and men must be mainstreamed in all activities aiming at these four objectives. Finally, the Council recognised that the aspects relating to finance are common to all the objectives. (4) The conclusions of the Lisbon European Council on 23 and 24 March 2000 acknowledged the importance of social protection in further developing and modernising an active and dynamic welfare state in Europe, and called upon the Council to strengthen cooperation between Member States by exchanging experiences and best practice on the basis of improved information networks. (5) At Nice and at its subsequent meetings, the European Council has regularly endorsed the work done by the Social Protection Committee in promoting and enhancing the Union policy exchange and coordination of social protection. (6) The Social Protection Committee set up by Council Decision 2000/436/EC (2) repealed and replaced by Council Decision 2004/689/EC (3) has clearly demonstrated its utility as an advisory body for both the Council and the Commission and has contributed actively to the development of the Open Method of Coordination (OMC), as established by the Lisbon European Council on 23 and 24 March 2000. The opinion of the Social Protection Committee Reinvigorating the social OMC in the context of the Europe 2020 Strategy as endorsed by the Council on 17 June 2011, reaffirms the validity of the objectives and tools of the social OMC. The Committee's role in the framework of the OMC should be reflected in this Decision. (7) In its conclusions of 27 and 28 June 2013, the European Council stated that the social dimension of the Economic and Monetary Union should be strengthened. As a first step, it is important to better monitor and take into account the social and labour market situation within the Economic and Monetary Union, notably by using appropriate social and employment indicators within the European Semester. It is also important to ensure better coordination of employment and social policies, while fully respecting national competences. (8) In its conclusions of 24 and 25 October 2013, the European Council stated that the coordination of economic, employment and social policies will be further enhanced in line with existing procedures while fully respecting national competences. The European Council considered that this requires more work to strengthen cooperation between the various Council configurations in order to ensure consistency of those policies in line with the common objectives. (9) This Decision should reflect the development of the European Semester and the role of the Committee in this process. In particular, Council Regulation (EC) No 1466/97 (4) provides that the Economic and Financial Committee, the Economic Policy Committee, the Employment Committee and the Social Protection Committee are to be consulted within the framework of the European Semester, where appropriate. Moreover, Regulation (EU) No 1176/2011 of the European Parliament and of the Council (5) provides that the in-depth reviews are to take into account, where appropriate, Council recommendations or invitations addressed to Member States. It also provides that a corrective action plan for any Member States for which an excessive imbalance procedure is opened is to take into account the economic and social impact of the policy actions and is to be consistent with the broad economic policy guidelines and the employment guidelines. (10) The Committee and the Union bodies involved in the coordination of economic and social policies, in particular the Employment Committee, the Economic and Financial Committee and the Economic Policy Committee, should work closely together. Where appropriate and mutually agreed between the involved Committees, the Committee's cooperation with the Employment Committee, the Economic and Financial Committee and the Economic Policy Committee may include the organisation of joint meetings, in particular in the context of the Committees' respective roles within the European Semester. (11) In order to effectively deliver on its Treaty mandate and to allow for the necessary flexibility to adapt to the timetable of the activities of the Committee, in particular within the framework of the European Semester cycle, the governance provisions relating to the functioning of the Committee should be revised with a view to ensuring efficiency and continuity. (12) Decision 2004/689/EC should be repealed, HAS ADOPTED THIS DECISION: Article 1 Establishment A Social Protection Committee (the Committee) with advisory status is hereby established to promote cooperation on social protection policies between Member States and with the Commission, in full compliance with the Treaty and with due regard for the powers of the Union institutions and bodies. Article 2 Tasks 1. The tasks of the Committee shall be: (a) to monitor the social situation and the development of social protection policies in the Member States and the Union; (b) to promote exchanges of information, experience and good practice between Member States and with the Commission; (c) without prejudice to Article 240 of the Treaty, to prepare reports, formulate opinions or undertake other work within its fields of competence, at the request of either the Council or the Commission or on its own initiative. 2. For the purposes of paragraph 1, the Committee shall, in particular, endeavour: (a) to make use of the open method of coordination, including by applying jointly agreed monitoring instruments and implementing mutually agreed evaluation arrangements in the implementation of common objectives agreed by the Council; (b) to contribute to all aspects of the European Semester within its field of competence and report on them to the Council; (c) to work, as appropriate, in cooperation with other relevant bodies and committees dealing with social and economic policy matters, such as the Employment Committee, the Economic and Financial Committee, the Economic Policy Committee and the Working Party on Public Health at Senior Level. 3. Each year, the Committee shall adopt a work programme, taking into account the policy priorities of the Council and the Commission. The work programme shall be transmitted to the Council. 4. In fulfilling its mandate, the Committee shall cooperate with the social partners. It shall, in this context, establish contacts with the social partners represented at the Tripartite Social Summit for Growth and Employment established by Council Decision 2003/174/EC (6). The Committee shall establish appropriate contacts with social non-governmental organisations, account being taken of their respective roles and responsibilities in the social protection sphere. The European Parliament shall also be informed of the activities of the Committee. 5. The Committee may call on external experts where its agenda so requires. 6. The Committee shall establish contacts with representatives of the candidate countries. Article 3 Membership 1. Each Member State and the Commission shall appoint two members of the Committee. They may also appoint two alternate members. 2. Member States and the Commission shall use their best endeavours to achieve a gender balance in the composition of the Committee. Article 4 Operation 1. The Committee shall elect its Chairperson from among the members appointed by the Member States for a term of 2 years. The Chairperson may be re-elected once for a further term of 2 years. The Committee may decide to extend the Chairperson's term by up to 8 months in duly justified cases, to ensure the efficiency and continuity of its work. The Chairperson may serve up to a total of 4 years and 8 months. 2. The Chairperson shall be assisted by four Vice-Chairpersons of whom two shall be elected by the Committee from among its members for a term of 2 years, which shall be renewable once. The third Vice-Chairperson shall be a representative from the Member State holding the Presidency of the Council. The fourth Vice-Chairperson shall be a representative from the Member State that will hold the next Presidency. 3. The Chairperson shall delegate his voting right to his alternate. 4. Meetings of the Committee shall be convened by the Chairperson, either on his own initiative or at the request of at least half of the members of the Committee. 5. The Committee shall establish its own rules of procedure. 6. Expenses shall be reimbursed in accordance with the administrative rules in force. 7. The Commission shall provide adequate analytical and organisational support for the Committee. The Commission shall designate a member of its staff as Secretary. The Secretary and the staff assisting him shall act on the instructions of the Committee when assisting the Committee in carrying out its tasks. The Secretary shall liaise with the General Secretariat of the Council with regard to the holding of meetings. Article 5 Working groups 1. The Committee may entrust the study of specific questions to its alternate members or may establish working groups to this end. The Chair of such a working group shall be taken by either a Vice-Chairperson of the Committee, a member or an alternate member of the Committee, a Commission official, or a member of the working group itself appointed by the Committee. 2. The Commission shall provide adequate analytical and organisational support for the working groups. 3. The working groups may call upon experts to assist them. 4. The Committee may equally establish joint working groups with other committees or bodies, the establishment and governing rules of which shall be determined jointly. Article 6 Transitional provisions The term of any member elected in accordance with Article 3 of Decision 2004/689/EC shall continue until the end of that term as determined in accordance with Article 4 of this Decision. The date of the beginning of such a term shall be considered to be the date of the election having taken place in accordance with Article 3 of Decision 2004/689/EC. Article 7 Repeal Decision 2004/689/EC shall be repealed as from the date of the first meeting of the Committee following the entry into force of this Decision. That meeting of the Committee shall take place no later than 4 months after the date of adoption of this Decision. Article 8 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 11 May 2015. For the Council The President J. DÃ ªKLAVS (1) OJ C 8, 12.1.2000, p. 7. (2) Council Decision 2000/436/EC of 29 June 2000 setting up a Social Protection Committee (OJ L 172, 12.7.2000, p. 26). (3) Council Decision 2004/689/EC of 4 October 2004 establishing a Social Protection Committee and repealing Decision 2000/436/EC (OJ L 314, 13.10.2004, p. 8). (4) Council Regulation (EC) No 1466/97 of 7 July 1997 on the strengthening of the surveillance of budgetary positions and the surveillance and coordination of economic policies (OJ L 209, 2.8.1997, p. 1). (5) Regulation (EU) No 1176/2011 of the European Parliament and of the Council of 16 November 2011 on the prevention and correction of macroeconomic imbalances (OJ L 306, 23.11.2011, p. 25). (6) Council Decision 2003/174/EC of 6 March 2003 establishing a Tripartite Social Summit for Growth and Employment (OJ L 70, 14.3.2003, p. 31).